CLARK, C. J., dissenting.
This action was prosecuted by the plaintiff for the recovery of damages, alleged to have been sustained while in the act of alighting from the defendant's train. The plaintiff, at the appearance term, filed his complaint, alleging that on the day therein named he purchased a ticket of defendant's agent at Kelford to Palmyra, both stations being on the defendant's road, and boarded the train, delivering his ticket to the conductor; that when the train stopped at Palmyra plaintiff proceeded to get off, and while in the act of stepping off, without notice or warning to him, the engineer carelessly, negligently and wantonly moved the train suddenly, giving a jerk to the cars, *Page 75 
by which the plaintiff was thrown to the ground, breaking         (102) his wrist and otherwise injuring him; that the defendant's agent in charge of the train negligently and carelessly failed to give him a reasonable time in which to get off the train, and that by reason of his injuries he sustained damage. The defendant denied the material allegations of the complaint, and for a further defense said that when the train was approaching the station at Palmyra, and before it had stopped, the plaintiff negligently jumped and alighted from the train, and in doing so fell and was injured, while the train was still in motion and before it stopped; and that he thereby assumed the risk of being injured, and his negligence was the proximate cause of his injury. The defendant also set up contributory negligence.
At November Term, 1902, the plaintiff, by leave of the court, amended his complaint and alleged that when the train got near Palmyra the porter called said station, and as the train drew near thereto and slowed down, the plaintiff got up from his seat and went to the door of the car, to be ready to get off when it stopped; that when the train got to the station and was moving very slowly, having nearly stopped, the plaintiff believing it had stopped, the porter, who had also come to the door and was standing on the platform, told the plaintiff to get off, and that in obedience to the direction of the porter, and believing by reason thereof that it was the time and place to do so, he stepped off the train and was violently thrown to the ground, sustaining the injuries set forth. The defendant denied the material allegations of the amended complaint.
Without objection, his Honor submitted the following issues: Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Did the plaintiff contribute to his injury? And an inquiry as to damages.
As said by Mr. Justice Douglas, in Tucker v.Satterthwaite, 120 N.C. 118, "We are not inadvertent to the    (103) long line of decisions laying down the rule that the refusal of the court to submit an issue tendered by either party cannot be reviewed by this Court unless exception is taken in apt time; nor do we wish to be understood as reversing or modifying it. . . . What we now say is that section 395 of the Code is mandatory, binding equally upon the court and upon counsel; that it is the duty of the judge, either of his own motion or at the suggestion of counsel, to submit such issues as are necessary to settle the material controversies arising in the pleadings, and that in the absence of such issues or admissions of record equivalent thereto sufficient to reasonably justify, directly or by clear *Page 76 
implication, the judgment rendered therein, this Court will remand the case for a new trial."
In Pearce v. Fisher, at this term, 133 N.C. 333, two defendants were sued for injury alleged to have been sustained, one as landlord and the other as a tenant of a part of the hotel in which the plaintiff's goods were stored. The following issue was submitted: "Was the plaintiff injured by the defendants, or either of them, as alleged in the complaint?" The jury answered the issue "Yes." Mr. Justice Walker says: "How can this Court decide, from the verdict as thus rendered, whether the jury intended to say that the plaintiff was injured by both of the defendants or only by one of them? To construe the verdict either way would be the merest conjecture. The answer of the jury to the issue would be just as appropriate if only one of the defendants had caused the injury as it would be if by joint action they had caused it. . . . Issues should not be submitted in such a way that when they are answered it will be left doubtful as to what the jury have found with respect to the liability of the parties."
It is true, in the case cited, the defendant excepted to (104)   the issue. In this case it will be seen that the allegations in the original complaint and the amended complaint are based upon entirely different if not contradictory statements of the plaintiff's cause of action. The first says that as he was proceeding to alight from the train the engineer gave a sudden jerk, which threw him violently to the ground, etc. If the jury found this to be true, he was clearly entitled to recover. The authorities in this Court are uniform to that effect. The other cause of action consists of the allegation that as the train approached Palmyra he was told by the porter to alight; that the train had slowed down and was moving slowly, having nearly stopped, he believing that it had stopped, and that the porter, standing on the platform, directed him to get off; that in obedience thereto he did step off, and, because of the fact that the train was moving more rapidly than he had supposed, he was thrown to the ground and injured. Now, certainly both of these allegations cannot be true, nor is it so contended. In one view of the case the plaintiff was injured by the negligence of the engineer, the porter taking no part in the transaction; in the other view he was injured by the negligence of the porter, the engineer being entirely free from blame. We have held that the two causes of action may be joined in the complaint and appropriate issues submitted to the jury, presenting each phase of the controversy. Simpson v. Lumber Co., 133 N.C. 95, and cases therein cited. *Page 77 
The exception of the defendant to the amendment must therefore be overruled.
We do not deem it necessary to discuss the exceptions to the charge, because, if the issues had presented each cause of action separately, many of the exceptions to the charge would not have arisen. Such error as may have crept into the charge is attributable to an effort to present the case to the jury in two contradictory aspects under one issue.
The principles governing the rights and duties of passengers on railway trains have been so frequently and          (105) recently decided by this Court that it would seem unnecessary to repeat them. If the jury found from the evidence that the facts alleged in the original complaint were true, and further found that there was no contributory negligence, the plaintiff would be entitled to recover. The same may be said in respect to the second cause of action. But surely they could not answer both issues affirmatively.
The plaintiff testifies as follows: "I was sitting in the car, and the porter came through and called out Palmyra station. I got up and walked to the door just as it got to the station. I stood in the door until it about hit the station, and it ran by the station and temporarily stopped. As it ran by the station, the porter, who was standing on the platform of the car, on the other side of me, came back and told me to get off. To the best of my belief, the train had stopped. As I was in the act of stepping off the second step from the bottom, it jerked and threw me out." This testimony, if true, entitled the plaintiff to recover. But it does not correspond with the allegation in the original complaint, in which no suggestion is made that he alighted from the train at the direction of the porter. The gravamen of that allegation is that the defendant's agent carelessly failed to give him a reasonable time in which to get off the train, and that almost immediately after stopping, before the plaintiff could possibly alight, he carelessly and negligently started the train. Nor does the testimony correspond with the allegation in the amended complaint, the gravamen of which is that the porter carelessly and negligently told him to get off the train, and that by reason thereof he believed that it was the time and place to get off, and that he could safely do so. He stepped off and was violently thrown to the ground. The inference which we draw from this allegation is that at the time the porter told him to alight the train was moving too rapidly for him to do so safely, but that he relied upon the porter's judgment, and, believing        (106) that he could safely alight, was thrown from the train.
While we recognize the well-settled principle that pleadings *Page 78 
are to be construed liberally with a view to substantial justice between the parties, it is equally well settled that the proof must conform substantially to the allegation. As was said by this Court in Parsley v.Nicholson, 65 N.C. 209, "The rules of pleadings at common law have not been abrogated by the Code of Civil Procedure. The essential principles still remain, and have only been modified as to technicalities and matters of form. The object of pleading, both in the old and the new system, is to produce proper issues of law and fact, so that justice may be administered between the parties litigant with regularity and certainty."
The cause of action stated in Simpson v. Lumber Co., supra, was the negligent conduct of the defendant in the discharge of its contractual duty to the plaintiff. It is allowable for the plaintiff to allege different acts of negligence, or that the negligence was committed in different ways. "It makes no difference, with respect to the plaintiff's right to recover, whether the burning was caused by a defective engine or by setting on fire combustible material carelessly left by the defendant on its right of way." So in this case the same legal result would follow with respect to the plaintiff's right to recover and the measure of damages, whether the injury was caused by the negligence of the engineer or of the porter. But, as we have said, it could not be, in view of the allegations, the negligence of both. The issues should have been so submitted that the attention of the jury would have been directed to the testimony in both aspects of the case, so that, under proper instructions from the court, they would have answered the issues accordingly as they believed the evidence. If they had answered the first issue, in respect to the defendant's negligence, "Yes," and the second issue, in (107)   respect to contributory negligence, "No," that would have ended the controversy. If, however, they had answered the issues in respect to the first allegation in the negative, they would have been proceeded to consider the issues directed to the second allegation. To the end that the cause may be submitted to a jury, with issues drawn in accordance with this opinion, a new trial must be had.
New trial.